                    1   NIALL P. McCARTHY (SBN 160175)
                        nmccarthy@cpmlegal.com
                    2   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    3   ERIC J. BUESCHER (SBN 271323)
                        ebuescher@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    5   840 Malcolm Road
                        Burlingame, CA 94010
                    6   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    7
                        Attorneys for Relators
                    8
                                                     UNITED STATES DISTRICT COURT
                    9
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                10
                        UNITED STATES OF AMERICA ex rel.            CASE NO. CV 13-01497 KAW
                11      RANDY REAGAN and JAMES LONGFIELD;
                        and STATE OF CALIFORNIA, STATE OF
                12      TEXAS, STATE OF MICHIGAN, STATE OF          JOINT STIPULATION AND [PROPOSED]
                        NEW YORK, STATE OF NORTH CAROLINA           ORDER REGARDING BRIEFING
                13      ex rel. RANDY REAGAN and JAMES              SCHEDULE
                        LONGFIELD;
                14
                                       Plaintiffs,
                15
                                v.
                16
                        CAROLINA LIQUID CHEMISTRIES, CORP., a
                17      Delaware Corporation; PATRICIA SHUGART,
                        an individual; and PHIL SHUGART, an
                18      individual;
                19                     Defendants.
                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
COTCHETT, PITRE &
 MCCARTHY, LLP          SCHEDULE
                    1                                        JOINT STIPULATION
                    2          IT IS HEREBY STIPULATED AND AGREED UPON by and between all parties through
                    3   and by their counsel of record:
                    4          WHEREAS, Relators Randy Reagan and James Longfield filed their Amended Complaint on
                    5   October 18, 2018;
                    6          WHEREAS, the United States of America declined intervention on October 22, 2018;
                    7          WHEREAS, the Court issued an Order to Unseal on October 23, 2018,
                    8          WHEREAS, Relators sent over a service packet to Defendants Patricia Shugart and Phil
                    9   Shugart’s counsel to accept service of the Summons, Complaint, Waiver of Service of Summons, and
                10      additional service documents on November 6, 2018
                11             WHEREAS, Relators sent over a service packet to Defendant Carolina Liquid Chemistries,
                12      Corp.’s counsel to accept service of the Summons, Complaint, Waiver of Service of Summons, and
                13      additional service documents on November 28, 2018;
                14             WHEREAS, the parties have met and conferred regarding a briefing schedule;
                15             WHEREAS, the parties jointly stipulate to the following briefing schedule:
                16                           Defendants’ Motion to Dismiss is due March 18, 2019;

                17                           Relator’s Opposition to the Motion to Dismiss brief is due April 8, 2019;

                18                           Defendants’ Reply Brief in Support of the Motion to Dismiss is due April 22,

                19                            2019; and

                20                           Defendants’ Motion to Dismiss will be noticed for May 16, 2019 at 1:30 p.m.

                21                            before the Hon. Kandis A. Westmore.

                22      IT IS SO STIPULATED.
                23

                24      Dated: January 31, 2019              COTCHETT, PITRE & McCARTHY, LLP
                25

                26                                           By:    /s/ Eric J. Buescher
                                                                    ERIC J. BUESCHER
                27
                                                             Attorneys for Relators
                28
       ♼
 LAW OFFICES            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING                                            1
COTCHETT, PITRE &
 MCCARTHY, LLP          SCHEDULE
                                                ORRICK, HERRINGTON & SUTCLIFFE, LLP



                                                           ~
                                                           ~~~· ~~
                                                        RA;;;;&~-
                                                By: _____        ~------------
                                               Attorneys for Defendant Carolina Liquids Chemistries, Corp.


                                                ORRICK, HERRINGTON & SUTCLIFFE, LLP




                                               Attorneys for Defendant Patricia Shugart


                                                ORRICK, HERRINGTON & SUTCLIFFE, LLP



                                                By:   ---~
                                                         -~--~--~.~.L-3.._~
                                                       RANJnG§KEY
                                                                          _:___________
                                               Attorneys for Defendant Phil Shugart




                25

                26
                27

                28
 LAW OFF ICES        JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING                               2
COTCHETI, PITRE &
 MCCARTIIY, LLP      SCHEDULE
                    1                                        [PROPOSED] ORDER
                    2          PURSUANT TO THE JOINT STIPULATION, it is hereby ordered the briefing schedule
                    3   regarding Defendants’ Motion to Dismiss is as follows:
                    4                       Defendants’ Motion to Dismiss is due March 18, 2019;

                    5                       Relator’s Opposition to the Motion to Dismiss brief is due April 8, 2019;

                    6                       Defendants’ Reply Brief in Support of the Motion to Dismiss is due April 22,

                    7                        2019; and

                    8                       A hearing is scheduled for Defendants’ Motion to Dismiss on May 16, 2019, at
                                             2:00 p.m.
                    9                        1:30 p.m.

                10             IT IS SO ORDERED.
                11
                        Date: February 7, 2019
                12                                                               HON. KANDIS A. WESTMORE
                13                                                               Hon. Jon S. Tigar

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING                                           3
COTCHETT, PITRE &
 MCCARTHY, LLP          SCHEDULE
